     Case 2:18-cr-00129-JCM-DJA Document 191
                                         190 Filed 07/29/21
                                                   07/28/21 Page 1 of 3



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7

8                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
9
      UNITED STATES OF AMERICA,                             Case No.: 2:18-cr-00129-JCM-DJA
10
                      Plaintiff,                          ORDER
                                                           Stipulation to Continue Competency
11                                                         Hearing and Supplemental Briefing
             vs.                                           Deadlines
12
      BENJAMIN COTTMAN,
13
                      Defendant.
14

15
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
16   CHIOU, Acting United States Attorney, and ALLISON REESE, Assistant United States
17   Attorney, counsel for the United States of America, and KEVIN STOLWORTHY, counsel for

18   Defendant BENJAMIN COTTMAN, that the deadline for the government to file its
     supplemental briefing be continued to August 23, 2021; that the deadline for the Defendant to
19
     file his supplemental briefing be continued to September 7, 2021; and that the corresponding
20
     competency hearing currently scheduled for August 12, 2021 at 1:30 p.m., be vacated and
21   continued for thirty (30) days, to a date and time to be set by this Honorable Court.

22          This stipulation is entered into for the following reasons:
            1. Counsel for the Government was advised on July 28, 2021, that the Defendant was
23
                still housed at the Metropolitan Correctional Center in San Diego, California and had
24


                                                      1
     Case 2:18-cr-00129-JCM-DJA Document 191
                                         190 Filed 07/29/21
                                                   07/28/21 Page 2 of 3



1
             not yet been transported back to Las Vegas, Nevada by the U.S. Marshals. It is
2            unclear what is causing the delay and given the ongoing Covid-19 protocols in place,

3            it is unclear whether the Defendant will be transported in time to appear for the
             August 12, 2021 hearing.
4
          2. The parties also need additional time to obtain discovery from the Metropolitan
5
             Correctional Center that is relevant to the supplemental filings on the issue of the
6            Defendant’s competency.
7         3. The parties agree to this continuance.

8         4. This request is not made for the purpose of delay but to allow the parties sufficient
             time to obtain relevant discovery and to ensure the Defendant’s appearance at the
9
             hearing.
10

11        DATED: July 28, 2021
                                                      Respectfully submitted,
12
                                                      CHRISTOPHER CHIOU
13                                                    Acting United States Attorney

14                                                     /s/ Allison Reese

15                                                    ALLISON REESE
                                                      Assistant United States Attorney
16

17                                                    /s/ Kevin Stolworthy
                                                      _______________________________
18                                                    KEVIN STOLWORTHY
                                                      Counsel for Defendant BENJAMIN
                                                      COTTMAN
19

20

21

22

23

24


                                                  2
     Case 2:18-cr-00129-JCM-DJA Document 191
                                         190 Filed 07/29/21
                                                   07/28/21 Page 3 of 3



1

2                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
3
      UNITED STATES OF AMERICA,                          Case No.: 2:18-cr-00129-JCM-DJA
4
                    Plaintiff,
5                                                        Order to Continue Competency
            vs.                                          Hearing and Supplemental Briefing
6                                                        Deadlines
      BENJAMIN COTTMAN,
7
                    Defendant.
8

9                                           ORDER

10          Based on the pending Stipulation of counsel, and good cause appearing,

11          IT IS THEREFORE ORDERED that the government’s deadline to file

12   supplemental briefing shall be continued to August 23, 2021.

13          IT IS FURTHER ORDERED that the Defendant’s deadline to file responsive

14   supplemental briefing shall be continued to September 7, 2021.

15          IT IS FURTHER ORDERED that the competency hearing currently set for

16   August 12, 2021 at 1:30 p.m., is vacated and continued to ______________________.
     September 15, 2021, at 11:00 a.m. This hearing will be conducted via video
17   conferencing and the parties will receive an invitation to appear.
                          29th
18         DATED this ______ day of July, 2021.

19

20                                             ____________________________________
                                               HONORABLE DANIEL J. ALBREGTS
21                                             UNITED STATES MAGISTRATE JUDGE

22

23

24


                                                    3
